DETAILED ACTION

1.	Claims 1-15 are presented for consideration.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


2.	Claim(s) 1, 2, 9-11, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oyman et al. [ US Patent Application No 2019/0215729 ].

3.	As per claim 1, Oyman discloses the invention as claimed including an electronic device comprising: 
		a wireless communication module; a processor operatively connected to the wireless communication module; and 	a memory operatively connected to the processor, wherein the memory stores instructions causing, when executed [ i.e. UE ] [ Figure 7; and paragraphs 0100-0010 ], the processor to: 
		establish a session for a media service with a counterpart electronic device by using the communication module [ i.e. circuitry to operate one or more wireless communication protocols ] [ Figure 9; and paragraphs 0143-0146 ];  

		determine whether the counterpart electronic device is a device available for the quality service, on the basis of a second message in a packet received from the counterpart electronic device [ i.e. the agent receiving an offer may generate an answer, or the agent may reject the offer, an answer is an SDP message sent by an answerer in response to an offer ] [ paragraphs 0033, and 0034 ];  
		if the counterpart electronic device is a device available for the quality service, enable at least one quality improvement function on the basis of the second message; and while the media service is being performed, transmit a packet having an improved quality to the counterpart electronic device on the basis of the quality improvement function [ i.e. allow participants to agree on a set of compatible media types to be used during the communication session ] [ paragraphs 0029, 0031, 0064 and 0065 ]. 

4.	As per claim 2, Oyman discloses wherein the session for the media service is negotiated with audio-visual profile feedback (AVPF)-off, and the use of the quality service is thus unavailable [ i.e. AVPF in the answering client is not known at this stage ] [ paragraphs 0062, and 0063 ]. 



6.	As per claims 10, and 11, they are rejected for similar reasons as stated above in claims 1, and 2.

7.	As per claim 15, it is rejected for similar reasons as stated above in claim 9.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 3-8, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Oyman et al. [ US Patent Application No 2019/0215729 ], in view of Wells et al. [ US Patent Application No 2017/0054770 ].
 
9.	As per claim 3, Oyman discloses wherein the first message or the second message comprises a string-based message included in a real-time transport control protocol (RTCP) source description packet (SDES) packet [ paragraphs 0075, and 0076 ].  Oyman does not 
 
10.	As per claim 4, Oyman discloses wherein the string-based message is configured in a string format comprising: a first identifier configured to identify the electronic device or a vendor of the electronic device; a second identifier configured to identify a service type; and a third identifier configured to identify a quality improvement function for the quality service [ Table 1; and paragraph 0035 ]. 
 
11.	As per claim 5, Oyman discloses wherein: the first identifier comprises a syntax format that enables identification of the electronic device or the vendor of the electronic device; the second identifier comprises at least one character format indicating that a service to be provided relates to the quality service (QoS) in the media service [ i.e. QoS ] [ paragraphs 0163 ; and the third identifier comprises a format of a specific value corresponding to at least one function that the electronic device supports as the quality improvement function in the media service [ i.e. improving quality performance ] [ paragraphs 0073, and 0080 ]. 
 
12.	As per claim 6, Oyman discloses wherein the third identifier comprises at least one specific value corresponding to a quality improvement function that the electronic device 
 
13.	As per claim 7, Oyman discloses wherein the instructions cause the processor to: after the session is established, determine whether the counterpart electronic device is a device available for a service based on the quality improvement function, at least on the basis of the first identifier or the second identifier; and determine a quality improvement function supported by the counterpart electronic device, at least on the basis of the third identifier [ i.e. capable to support ] [ paragraphs 0063, and 0167 ]. 
 
14.	As per claim 8, Oyman discloses wherein the instructions cause the processor to, if the counterpart electronic device is a device available for the service, enable a quality improvement function matching the counterpart electronic device, by referring to the third identifier [ i.e. change its rate to match ] [ paragraph 0084 ]. 

15.	As per claim 13, it is rejected for similar reasons as stated above in claim 4.
 
16.	As per claim 14, Oyman discloses wherein the enabling of at least one quality improvement function comprises: after the session is established, determining whether the counterpart electronic device is a device available for a service based on the quality improvement function, at least on the basis of the first identifier or the second identifier;  if the 
 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN NGUYEN whose telephone number is (571)272-3971. The examiner can normally be reached Monday-Friday 9-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-2727952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/DUSTIN NGUYEN/Primary Examiner, Art Unit 2446